Citation Nr: 1600246	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine degenerative joint disease (DJD), prior to December 29, 2011.

2.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine DJD, from December 29, 2011, to December 17, 2014.

3.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine DJD, since December 17, 2014.

4.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine DJD, prior to December 29, 2011.

5.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine DJD, from December 29, 2011, to December 17, 2014.

6.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine DJD, since December 17, 2014.

7.  Entitlement to an initial evaluation in excess of 40 percent for lumbar strain, to include lumbar spine DJD, since December 17, 2014.

8.  Entitlement to an initial compensable evaluation for residuals of jaw surgery.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1976 to December 1986, and from November 2001 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Decision Review Officer (DRO) at the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  This decision, which granted service connection for the neck, low back, and jaw disabilities, was taken from an appeal of a June 2011 decision denying service connection. 

In October 2014, the Board remanded the appellate issues for additional development; the RO then issued a January 2015 rating decision granting increased evaluations for each spine disability.  The RO also changed the characterization of the low back disability; while it was indicated that a new disability was being service-connected, the RO in fact merely expanded the diagnosis and Diagnostic Code being applied.  As none of the awards represents the highest possible level of benefits, and the Veteran has not expressed satisfaction with any stage of evaluation, all periods of rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  This includes both characterizations of the low back disability after December 2014, for reasons discussed in the Remand section, below.

The Veteran testified at a July 2012 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims folder.

The issues of service connection for chronic constipation and for depression, both as secondary to service-connected spine disabilities, have been raised by the record in a January 2015 statement, as well as at earlier VA examinations, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

No claim for a total disability rating based on individual unemployability (TDIU) is raised here.  Although the Veteran does discuss that his disabilities have negatively impacted his ability to perform heavy or strenuous physical labor, he is pursuing more sedentary employment, such as real estate agency.  Because he does not allege he is unemployable, no TDIU claim is inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of evaluation of a jaw disability and the lumbar spine DJD since December 17, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 29, 2011, cervical spine DJD was manifested by no worse than limitation of motion in flexion to 30 degrees, with pain on motion and tenderness.

2.  From December 29, 2011, to December 17, 2014, cervical spine DJD was manifested by no worse than limitation of motion to 20 degrees flexion on frequent, daily flare-ups of pain.

3.  Since December 17, 2014, cervical spine DJD has been manifested by no worse than limitation of motion to 20 degrees flexion on frequent, daily flare-ups of pain.

4.  Prior to December 29, 2011, lumbar spine DJD was manifested by no worse than limitation of motion in flexion to 50 degrees, with pain on motion.

5.  From December 29, 2011, to December 17, 2014, lumbar spine DJD was manifested by no worse than limitation of motion to 50 degrees flexion with occasional flare-ups of pain.

6.  Since December 29, 2014, the lumbar strain with DJD has been manifested by no worse than limitation to 30 degrees of flexion with pain, daily flare-ups, and frequent spasm.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for cervical spine DJD prior to December 29, 2011, are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an increased initial evaluation of 20 percent, but no higher, for cervical spine DJD from December 29, 2011, to December 17, 2014, are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  The criteria for an initial evaluation in excess of 20 percent for cervical spine DJD since December 17, 2014, are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for an initial evaluation in excess of 20 percent for lumbar spine DJD prior to December 29, 2011, are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

5.  The criteria for an increased initial evaluation of 20 percent, but no higher, for lumbar spine DJD from December 29, 2011, to December 17, 2014, are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

6.  The criteria for an initial evaluation in excess of 40 percent for lumbar strain with DJD prior to December 29, 2011, are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for disabilities of the spine.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in 2011 and 2014; the examiners made all finding necessary to application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  There is no allegation of worsening since the most recent examinations, and hence the current record is adequate for adjudication.

At the Veteran's July 2012 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  This testimony resulted in the Board's October 2104 remand.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Cervical Spine

The Veteran is currently evaluated under the criteria of Diagnostic Code 5242, for degenerative arthritis of the spine, prior to December 17, 2014.  This Code provides that the provisions of Code 5003, for degenerative arthritis generally, are also potentially applicable; however, as a compensable evaluation is assigned under the Code specific to the affected body part, Code 5003 is not applied.  38 C.F.R. § 4.71a, Code 5003.

The Board notes that some disc disease of the cervical spine has bene diagnosed on examination and in treatment records.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a, Code 4243.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Although the Veteran has reported being incapacitated on occasion, there is no record of any order or directive from a doctor requiring bed rest.  Post service treatment records reflect no periods of bed rest or total incapacitation.  The Veteran has competently and credibly reported episodes of increased symptoms, and a VA examiner has retroactively reported this as one to two weeks of incapacitation.  However, in the absence of any medical statement indicating that bed rest and regular treatment were required during those periods, contemporaneous to them, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate.

Under the applicable General Rating Formula for Diseases and Injuries of the Spine for Code 5242, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40degrees or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires cervical spine forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Code 5242.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, normal extension is zero to 45 degrees, normal left and right lateral flexion is zero to 45 degrees, and normal left and right lateral rotation is zero to 80 degrees.  38 C.F.R. § 4.71a, Code 5242, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Applicable to all periods of evaluation, the Veteran and his family members have consistently reported that his cervical spine disability causes him great pain and has a functional impact larger than that reflected in the currently assigned evaluations.  VA treatment records show that throughout the appellate period, the Veteran has been treated for his complaints of chronic neck pain, particularly following periods of activity.  Treatment has been of limited effectiveness.

		Prior to December 29, 2011

At the February 2011 VA examination, the Veteran complained of continuing neck pain.  He was self-treating with over the counter medications.  He reported weekly flare-ups of moderate pain, precipitated by use of the neck with bending and turning his neck.  Normally, the neck was stiff, and he reported spasm and pain in the area; the pain was mild and constant soreness.  There was no abnormal spinal curvature, and the head position was normal.  Pain was adduced with motion, and the paraspinal muscles were tender.  Range of motion was to 30 degrees, limited by pain.  Repeated movement resulted in pain, but no additional functional impairment was caused.  

The measured range of motion, accounting for the limitations imposed by pain, falls within the range warranting a 20 percent rating, as is currently assigned; the range is the maximum for that evaluation, 30 degrees.  Even if there is some additional functional impairment caused by extended use, as the Veteran contends is the case with weekly flare-ups, he reports such mild pain responds to medications, and hence is not found to raise the level of impairment to a level necessitating assignment of a higher, 30 percent rating.  Simply put, the Veteran typically retains twice the motion needed to qualify for increased rating.  No increased rating is warranted.

		December 29, 2011, to December 17, 2014

At the December 2011 examination, some worsening of the cervical spine impairment is shown.  The Veteran reported continued pain with use, and stated that he had frequent episodes of pain and flare-ups.  He stated that pain and stiffness of the neck prevented him from doing anything.  The Veteran was able to flex to 40 degrees, but the examiner noted pain at 20 degrees, which marks the point of functional impairment for DeLuca purposes.  The Veteran declined to perform repeated motion out of fear of triggering a flare-up.  

Treatment records from this period are almost entirely silent; the Veteran did seek treatment for his low back fairly regularly, but the neck appears to have been secondary.  He described his pain level as a 5 in August 2012, while in physical therapy.  Some minor limitation of motion was reported of the neck due to pain, but by January 2013, the active range of motion in flexion was considered normal.  There was only slight impairment of rotation and lateral flexion.  

Overall, the Board finds that an increased 20 percent rating, but no higher, is warranted for the period between December 2011 and December 2014.  At worst, the measured range of motion is 20 degrees, and so falls between the 15 and 30 range for assignment of a 20 percent rating.  While the Veteran subjectively reports pain with use, of such a level he would not perform repetitive motion testing, treatment records from this period contradict his fears, and show no such marked increase in disability with use.  The assigned 20 percent rating accounts for the functional impact of pain, and the Board finds that despite the fear of flare-ups, this reflects an accurate overall picture of the typical disability.  In fact, given the lesser level of impairment and complaint reflected in treatment records, it appears that the examination findings offer a fair approximation of a worst-case scenario for the Veteran during this period. 


		Since December 17, 2014

The Veteran was most recently examined in December 2014.  At that time, the Veteran complained of continuing pain and spasm.  Pain was worse in the morning, but continued throughout the day.  Physical therapy, a TENS unit, and heat were helpful.  Flexion was measured to 30 degrees, with pain on movement.  He could perform repetitive motion testing, however.  The Veteran reported flare-ups that made movement "tough;" these were daily and lasted several hours with moderate pain.  Based on his descriptions, the examiner estimated flexion was limited to 20 degrees during flare-ups.  He did guard his movements.

The degree of impairment is the same as that of the prior evaluation period, with flexion to 20 degrees at worst on flare-up.  As this falls within the range required for assignment of a 20 percent rating, that current rating is appropriate.  No greater evaluation is warranted, as even when the worst level of impairment the Veteran describes is present, the functional limitation is still within those bounds.

	Lumbar Spine

The Veteran is currently evaluated under the criteria of Diagnostic Code 5242, for degenerative arthritis of the spine, prior to December 17, 2014.  This Code provides that the provisions of Code 5003, for degenerative arthritis generally, are also potentially applicable; however, as a compensable evaluation is assigned under the Code specific to the affected body part, Code 5003 is not applied.  38 C.F.R. § 4.71a, Code 5003.  Since December 17, 2014, Code 5237, for lumbar strain, is applied.

Additionally, no disc disease of the lumbar spine is diagnosed, and hence the alternative criteria under Code 5243, based on the duration of incapacitating episodes over the prior year, are not applicable.  While some disc desiccation is seen in VA treatment records, no bulges or "neural compromise" have been identified.  38 C.F.R. § 4.71a, Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine applied by Codes 5237 and 5242, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Applicable to all periods of evaluation, the Veteran and his family members have consistently reported that his low back disability causes him great pain and has a functional impact larger than that reflected in the currently assigned evaluations.  VA treatment records show that throughout the appellate period, the Veteran has been treated for his complaints of chronic low back pain, particularly following periods of activity.  Medications and use of TENS unit have been effective, as has use of physical therapy exercises.  He also wears a back brace at times.

		Prior to December 29, 2011

At a February 2011 VA examination, the Veteran complained of episodes of mild low back pain, once to six times a week.  He had weekly flare-ups of pain, lasting for several hours.  Motion and use were painful.  Flexion was measured to 50 degrees, with limitation by pain.  Repetitive motion testing was undertaken, but resulted in no additional functional impairment.  

The measured range of motion, based on the limitation of function caused by pain, falls squarely between the 30 and 60 degree measurements required for assignment of a 20 percent rating.  Although the Veteran states subjectively that his functional impairment is worse than measured, objective testing contradicts him.  Treatment records show that the Veteran has reported effective treatment of his low back.  No change in limitation resulted with extended use, and he himself stated that his weekly flare-ups were of relatively short duration and moderate in degree.  The disability picture presented is best approximated by the currently assigned rating.  No increase is warranted for this period.


		December 29, 2011, to December 17, 2014

However, an increase is warranted for the period from December 29, 2011, to December 17, 2014.  At the December 2011 VA examination, the Veteran again reported continued low back pain, with occasional flare-ups.  At those times the Veteran stated that he had to rest and await relief.  Range of motion was measured as 70 degrees flexion, but pain began at 50 degrees.  Repetitive motion did not cause any additional functional impairment.  

As the measured range of motion, when the required DeLuca factors are taken into account again falls squarely into the range required for assignment of a 20 percent rating, it is clear that such increased evaluation must be assigned.  No higher evaluation is warranted; as with the prior period, the Veteran's reports of infrequent flare-ups portrays a disability picture that the overwhelming majority of time best reflects the criteria for a 20 percent rating.  Resting for, at most, a few hours, does not warrant assignment of an evaluation in excess of 20 percent.  Further, treatment records show that the Veteran has reported effective treatment of his low back.

		Since December 17, 2014

Importantly in the January 2015 rating decision, the Appeals Management Center (AMC) responsible for administering the Board's remand directives recharacterized the Veteran's lumbar spine disability, naming it a lumbar strain with DJD instead of simply DJD.  The identity of the disability did not change, however, nor did the applicable rating criteria.

At the December 2014 VA examination, the Veteran complained of daily low back pain, along with spasms that will last from a few hours to two days.  He was receiving physical therapy, but stated it was not much help.  Forward flexion was to 45 degrees, limited by pain.  Repeated motion did not cause additional functional impairment.  However, on flare-up, the Veteran had difficulty bending to put on his socks; he stated flare-ups occurred daily and lasted for several hours.  The examiner estimated a loss of an additional 15 degrees of flexion with flare-ups, to 30 degrees.  

Contrary to the examination findings, VA treatment reports show that the Veteran stated that his physical therapy had reduced pain and helped with range of motion.  He stated his low back was much better, and specifically referenced being able to put on his socks.

The Board therefore finds that the currently assigned 40 percent rating adequately describes the Veteran's current low back disability picture.  The measured range of motion on frequent flare-ups, 30 degrees, warrants such a rating under Code 5237.  No ankylosis is shown or alleged to merit a yet higher rating, and the described level of function on exam and in treatment does not show the equivalent of any degree of ankylosis.  The Veteran obviously maintains a motion of the spine.  No increased rating is assignable.

	Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The currently applied criteria specifically account for the Veteran's complaints of pain and associated functional impairment, particularly given that they must be applied through the lens of the DeLuca factors.  The actual functional impairment is paramount to the evaluations, and is discussed in detail in applying them.  Further, all complaints are accounted for by diagnoses.  Those not considered here, such as depression and constipation, are referred for adjudication of additional claims not yet on appeal.  No further discussion of an extraschedular evaluation is required.


ORDER

An initial evaluation in excess of 20 percent for cervical spine DJD, prior to December 29, 2011, is denied.

An initial evaluation of 20 percent, but no higher, for cervical spine DJD, from December 29, 2011, to December 17, 2014, is granted.

An initial evaluation in excess of 20 percent for cervical spine DJD, since December 17, 2014, is denied.

An initial evaluation in excess of 20 percent for lumbar spine DJD, prior to December 29, 2011, is denied.

An initial evaluation of 20 percent, but no higher, for lumbar spine DJD, from December 29, 2011, to December 17, 2014, is granted.

An initial evaluation in excess of 40 percent for lumbar strain, to include lumbar spine DJD, since December 17, 2014, is denied.


REMAND

Remand is required with regard to the remaining two issues.

With respect to the evaluation of lumbar spine DJD since December 17, 2014, the AMC stated in the January 2015 decision that such disability was now to be considered part of the low back disability rated as a lumbar strain.  The disability notes that it was "previously rated as lumbar spine degenerative arthritis."  Unfortunately, despite the clear statements, the AMC took no action to discontinue that previous rating; the Codesheet reflects that a separate 10 percent rating continues for lumbar DJD even as a 40 percent rating is assigned for the strain with DJD.  

This constitutes prohibited pyramiding, and is a clear and unmistakable misapplication of the law.  38 C.F.R. § 4.14.  It appears such was unintentional on the part of the AMC, but that does not change the effect of the error.  The solution requires issuance of a corrective decision and updating of the corporate record; it is possible that further due process protections may apply.  These actions are best undertaken by the AOJ, and hence the issue is remanded for such.

Regarding evaluation of the residuals of a jaw surgery, the Veteran has repeatedly stated that his current symptoms are neurological in nature, and not dental or oral.  His lips and parts of his face are numbed.  However, he has never been afforded a neurological evaluation, and the examinations previously afforded him failed to adequately describe the current manifestations of his disability.  The Board therefore directed that a neurological examination be performed when remanding the matter in October 2014.

The AMC failed to do so, and provided yet another dental examination.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required to secure compliance.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to correct the erroneous continuation of a separate 10 percent rating for lumbar spine DJD under Code 5242 after December 17, 2014.

2.  Schedule the Veteran for a VA cranial nerves examination.  The examiner must describe in detail the current neurological residuals of the Veteran's protruding jaw surgery, Lefort 1 osteotomy, with advancement and reduction genioplasty.  Complaints of numbing of the lips and areas of the jaw and face must be discussed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


